DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-2, 4-8 & 10-12 are pending and have been examined in this application. The Information Disclosure Statement (IDS) filed on 06/09/2021 has been considered by the Examiner.

Claim Objections
Claims 1-2, 4-8 & 10-12 are objected to because of the following informalities:  
A) In Claim 1, line 8, “ F” should be deleted.
B) Claims 2, 4-8 & 10-12 are also objected to due to their dependency on Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



B) Claim 4 is recites the limitation "the partition plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the partition plate” has been construed to be a partition plate.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication Number 2012/0196237 A1 to Murray.

A) As per Claim 1, Murray teaches a burner assembly (Murray: best shown in Figure 6), comprising: 
a burner tube (Murray: Figure 2, Item 12); and 


B) As per Claim 2, Murray teaches a partition plate having an embossment formed therein, wherein the flange is receivable within the embossment (Murray: Figure 6, Partition plate 20 with embossment 22).

C) As per Claim 4, Murray teaches that when the flange is positioned within the embossment, the flange does not extend beyond a plane defined by an adjacent surface of the partition plate (Murray: Figure 6, Partition plate 20 with embossment 22, flange 16 does not extend beyond partition plane).

D) As per Claim 12, Murray teaches that the collar is formed from a ceramic material (Murray: Paragraph 0002).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2009/0311641 A1 to Berthold in view of US Patent Publication Number 2004/0121274 A1 to Boyes.

A) As per Claim 1, Berthold teaches a burner assembly (Berthold: Figures 3 & 5), comprising: 
a burner tube (Berthold: Figure 3, Item 30); and 
a collar, the collar including a body and a flange extending radially outwardly from the body (Berthold: Figure 3, portion of 44 between 36 & holes 40 is body with flange 36 extending outward).
Berthold does not teach that wherein the collar is removable coupled to the burner tube such that a portion of the burner tube and a portion of the body of the collar are arranged concentrically.
However, Boyes teaches a collar is removable coupled to the burner tube such that a portion of the burner tube and a portion of the body of the collar are arranged concentrically (Boyes: Figure 7-8, Item 24).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Berthold by making the collar separate and concentric, as taught by Boyes, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Berthold with these aforementioned teachings of Boyes since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Berthold in view of Boyes does not explicitly teach that the collar formed from a material capable of withstanding a temperature of up to 2300°F.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the material capable of withstanding 2300 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (material capable of withstanding high temperatures), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that temperature that the material is able to withstand is a result effective variable because the higher the temperature the burner can withstand the better it will be able to continuously function in the high temperatures of the burner environment.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the material capable of withstanding 2300 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

B) As per Claim 5, Berthold in view of Boyes teaches that the flange is located adjacent to an outlet end of the burner tube (Berthold: Figure 5, flange is at outlet).

C) As per Claim 6, Berthold in view of Boyes teaches that the flange is positioned at an end of the collar (Boyes: Figure 7-8, Item 24).


Claims 7-8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berthold in view of Boyes as applied to claim 5 above, and further in view of US Patent Number 3,981,142 to Irwin.

A) As per Claim 7, Berthold in view of Boyes teaches all the limitations except that the flange is arranged at a central portion of the body.
However, Irwin teaches a flange is arranged at a central portion of the body (Irwin: Figure 9, with flange 48 in middle of 46).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Berthold in view of Boyes by making the flange in the middle, as taught by Irwin, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Berthold in view of Boyes with these aforementioned teachings of Irwin since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the middle flange of Irwin for the end flange of Berthold. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 8, Berthold in view of Boyes and Irwin teaches a partition plate having an opening (Berthold: Figure 5, plate that opening 50 extends through), wherein a first portion of the body is arranged adjacent to a first side of the flange and a second portion of the body is arranged adjacent to a second, opposite side of the flange, the first portion of the body axially overlapping the burner tube and the second portion of the body extending through the opening (Irwin: Figure 9, with flange 48 in middle of 46).

C) As per Claim 10, Berthold in view of Boyes and Irwin teaches at least one opening is formed about a periphery of the body (Berthold: Figure 3, Items 30 are about the outer edge of the body).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berthold in view of Boyes and Irwin as applied to claim 10 above, and further in view of US Patent Publication Number 2015/0369495 A1 to Maricic.

A) As per Claim 11, Berthold in view of Boyes and Irwin teaches all the limitations except that the partition plate further comprises a carryover opening, the at least one opening being configured to align with the carryover opening.
However, Maricic teaches a partition plate further comprises a carryover opening (Maricic: Figure 2B, holes 94 in partition plate), such that in combination the at least one opening being configured to align with the carryover opening (the holes 30 in Berthold are aligned with at least some of the carryover openings in Maricic due to being completely surrounded by them).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Berthold in view of Boyes and Irwin by adding carryover openings, as taught by Maricic, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Berthold in view of Boyes and Irwin with these aforementioned teachings of Maricic with the motivation of being able to consistently have multiple burners ignited by a single igniter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-8 & 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R. B. Schult/Examiner, Art Unit 3762